Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  the claims ends with a comma(,) rather than a period(.).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard (2,574,834).
.
Claim(s) 7-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youngquist (1,048,380).
Youngquist (‘380) discloses a ratcheting wrench comprising: a first jaw 6 comprising:  10a first jaw insert 8 configured to move relative to the first jaw, and a first spring 13 configured to bias the first jaw insert in a first direction; a second jaw 16 comprising: a second jaw insert 27 configured to move relative to the second jaw, and a second spring 31 configured to bias the second jaw insert in a second direction 15opposite the .
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 10-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 10 and 16 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 10 – that the wrench comprises …a handle portion connected to the fixed jaw and the adjustable 
Regarding claim 16 – that the first flange comprises a first elongated hole formed in the first flange of the first jaw insert, the first spring is a compression spring disposed within the first elongated hole, 10the second flange comprises a second elongated hole formed in the second flange of the second jaw insert, and the second spring is a compression spring disposed within the second elongated hole.
These limitations together in combination with the rest of the limitations in the independent and any intervening claims, have neither been disclosed nor suggested, in part , whole, or combination, by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as disclosing various wrench configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/